                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 24, 2020
             IN THE UNITED STATES DISTRICT COURT                              David J. Bradley, Clerk
             FOR THE SOUTHERN DISTRICT OF TEXAS
                     GALVESTON DIVISION
                                    ══════════
                                  No. 3:19-cv-00101
                                    ══════════

                            SAMUEL L. OUSLEY, PLAINTIFF,

                                           v.

                         LAURA LYNN RAMIREZ, DEFENDANT.

           ══════════════════════════════════════════
                    MEMORANDUM OPINION AND ORDER
           ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

   This lawsuit concerns a car accident that occurred on or about March 13, 2016,

in Galveston County. Dkt. 1. The plaintiff, Samuel L. Ousley, alleges the defendant,

Laura Lynn Ramirez, rear-ended a vehicle that he was traveling in as a passenger

causing him injuries. Id.

   Ramirez filed a motion to dismiss Ousley’s lawsuit pursuant to Federal Rule of

Civil Procedure 12(b)(1). Dkt. 12. The court considered the motion (Dkt. 12),

Ousley’s response (Dkt. 14), the reply (Dkt. 15), the pleadings, and the applicable

law. The court finds dismissal is not warranted because Ousley’s complaint

sufficiently alleges diversity jurisdiction, curing his prior jurisdictional defect.

                                          I.

   For a district court to have diversity jurisdiction, the parties must be diverse in

                                           1
citizenship and the amount in controversy must exceed $75,000. 28 U.S.C. § 1332.

Ousley alleges the court has jurisdiction over this case because Ousley is a citizen

of Indiana, Ramirez is a citizen of Texas, and the amount in controversy exceeds

the statutory requirement of $75,000. Dkt. 1 at 1–2. Ousley claims Ramirez’s

negligence caused him damages, including medical costs. Dkt. 1 at 2–4. As partial

proof of damages, Ousley appended to his complaint a letter from the University

of Texas Medical Branch at Galveston describing a medical lien totaling $84,711.18

for his treatment following the accident. Dkt. 1-1 at 2.

   Ousley previously filed a lawsuit based on the same claims concerning the same

car accident in the Northern District of Texas. Dkt. 12-1 at 2–5. On January 15,

2019, the District Court for the Northern District dismissed Ousley’s claims against

Ramirez due to lack of subject-matter jurisdiction. Id. at 6–19. The basis for the

dismissal was that Ousley failed to sufficiently plead facts in support of diversity

jurisdiction. Id. In the case filed in the Northern District, Ousley did not establish

that the amount in controversy exceeds $75,000; instead, his complaint included

only the bare allegation that damages reached the jurisdictional amount. Id. In his

pleadings and in his response to the motion to dismiss filed in the Northern

District, Ousley did not include any evidence, affidavits, or additional detail

regarding damages to back up his assertion that damages total $75,000. Id. The

District Court for the Northern District concluded that it was not facially apparent

from the pleadings that damages totaled $75,000 or more, and when given the


                                          2
opportunity, Ousley did not provide additional information on damages. Id.

Therefore, the court dismissed Ousley’s lawsuit, stating a Texas state court was the

proper jurisdiction for the dispute. Id.

   Ousley filed his complaint with this court on March 12, 2019. Dkt. 1. The key

difference between his complaint filed with this court and his previous complaint

filed in the Northern District is that Ousley appended the letter from the University

of Texas Medical Branch regarding his medical lien; Ousley did not file any medical

lien letter in the Northern District lawsuit. Dkt. 1-1 at 2. In Ramirez’s motion to

dismiss, she does not challenge the medical lien letter itself. Instead, she argues

Ousley’s claims are barred by res judicata and/or collateral estoppel because of the

dismissal by the Northern District. Dkt. 12.

   A party may seek dismissal under Federal Rule of Civil Procedure 12(b)(1) for

lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). The burden of proof for

a Rule 12(b)(1) motion is on the party asserting jurisdiction. Ramming v. United

States, 281 F.3d 158, 161 (5th Cir. 2001); Saint Paul Reinsurance Co., Ltd. V.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). In ruling on a motion to dismiss

under Rule 12(b)(1), the court may rely on: (1) the complaint alone; (2) the

complaint supplemented by undisputed facts; or (3) the complaint supplemented

by undisputed facts and the court’s resolution of disputed facts. MCG, Inc. v. Great

Western Energy Corp., 896 F.2d 170, 176 (5th Cir. 1990).




                                           3
                                         II.

          A. Ousley is not precluded from filing his lawsuit in this court.

   Ramirez argues in her motion to dismiss that the related doctrines of res

judicata and collateral estoppel preclude Ousley from filing another lawsuit in

federal court. Under res judicata, a final judgment on the merits of an action

precludes the parties from relitigating issues that were or could have been raised

in that action. Allen v. McCurry, 449 U.S. 90, 94 (1980). Under collateral estoppel,

once a court has decided an issue of fact or law necessary to its judgment, that

decision may preclude relitigation of the issue in a suit on a different cause of

action involving a party to the first case. Id. Res judicata and collateral estoppel

relieve parties of the cost and vexation of multiple lawsuits, conserve judicial

resources, and prevent inconsistent decisions. Id. Preclusion principles prevent a

party from seeking to relitigate the same facts. Snow Ingredients, Inc. v.

SnoWizard, Inc., 833 F.3d 512, 522 (5th Cir. 2016).

   While courts do apply res judicata to jurisdictional decisions when a party files

a second lawsuit in some instances, see, e.g., Comer v. Murphy Oil USA, Inc., 718

F.3d 460, 469 (5th Cir. 2013), a dismissal of a suit for want of jurisdiction prior to

a decision on the merits does not bar another suit if the jurisdictional defect is

remedied. Lopez v. Pompeo, 923 F.3d 444, 446–47 (5th Cir. 2019). In Lopez, the

plaintiff had previously filed a lawsuit seeking a judicial declaration of citizenship,

but it was dismissed as barred by statute. Id. at 445. The plaintiff refiled the lawsuit


                                           4
after curing the defect. Id. The Fifth Circuit held the second lawsuit was not barred

by res judicata: “when this court dismisses a case due to failure of one particular

jurisdictional element, and the party later cures that jurisdictional defect and

brings a new suit, res judicata does not bar the second suit.” Id. at 447 (citing 18

CHARLES ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER,

FEDERAL       PRACTICE      AND      PROCEDURE         (JURISDICTION)        §   4436

(3d ed. 1998)); see also Rolls-Royce Corp. v. Heros, Inc., 576 F. Supp. 2d 765, 777

(N.D. Tex. 2008) (holding prior dismissal for lack of personal jurisdiction did not

prevent plaintiff from filing the same claims in another court where defendants

were amenable to suit).

   Here, the court will not give the Northern District’s dismissal the preclusive

effect Ramirez urges because Ousley has, by submitting evidence of the medical

lien for $84,711.18, cured the earlier jurisdictional defect. Dkt. 1-1 at 2; see Lopez,

923 F.3d at 446–47 (reversing the dismissal of plaintiff’s suit on res judicata

grounds).

          B. The cases cited by Ramirez are distinguishable.

   The two key cases Ramirez relies on are Boone v. Kurtz, 617 F.2d 435

(5th Cir. 1980), and Daigle v. Opelousas Health Care, Inc., 774 F.2d 1344

(5th Cir. 1985). Both cases are distinguishable because in neither were new

jurisdictional facts presented to the court. In Boone, an income-tax dispute, the

plaintiffs filed a second lawsuit in the same court that was “almost identical” to the


                                          5
first. Boone, 617 F.2d at 436. The only difference in the second lawsuit was the

addition of the commissioner of the IRS as a defendant in addition to IRS agents

previously named. Id. Because the same jurisdictional analysis applied to the new

governmental agent defendant, res judicata applied. Id. Daigle involved federal-

question jurisdiction and a direct appeal, not a second lawsuit. Daigle, 774 F.2d at

1344–49. No new jurisdictional facts were alleged. Boone and Daigle stand for the

idea that preclusion may bar relitigation of jurisdictional issues where plaintiffs

seek to take another bite of the apple.

   Here, while it is unclear what caused Ousley’s delay in providing any proof of

damages, he does present different jurisdictional facts to the court in the form of

the medical-lien letter. Dkt. 1-1 at 2. Even though the court declines to give the

prior dismissal preclusive effect here, the concerns the preclusion doctrines of res

judicata and collateral estoppel seek to remedy—including conservation of judicial

resources and costs incurred unnecessarily by parties—are present here. See Allen,

449 U.S. at 94 (“res judicata and collateral estoppel . . . reduce unnecessary

litigation”). In its dismissal opinion, the District Court for the Northern District

meticulously catalogues the various ways Ousley and his counsel have caused delay

and wasted resources. Dkt. 12-1 at 6–19. The court warns Ousley that while his

claim survives this motion to dismiss, further unnecessary and wasteful tactics will

not be tolerated.




                                          6
                                     ***

   For the above-stated reasons, the court denies Ramirez’s motion to dismiss

(Dkt. 12).

      SIGNED on Galveston Island on the 24th day of March, 2020.


                                   ______________________________
                                        JEFFREY VINCENT BROWN
                                     UNITED STATES DISTRICT JUDGE




                                      7
